III113th CONGRESS2d SessionS. RES. 270IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mr. Kirk (for himself, Mr. Durbin, Mr. Cochran, Mr. Wicker, Mr. Rubio, Mr. Boozman, Mrs. Shaheen, Mr. Begich, Mr. Isakson, Mr. Murphy, Mr. Moran, Mrs. Boxer, Ms. Ayotte, Mr. Coons, Ms. Collins, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 4, 2014Reported by Mr. Menendez, without amendmentFebruary 6, 2014Considered and agreed toRESOLUTIONSupporting the goals and ideals of World
		  Polio Day and commending the international community and others for their
		  efforts to prevent and eradicate polio.Whereas October 24th of each year is recognized
			 internationally as World Polio Day;Whereas polio is a highly infectious disease that
			 primarily affects children and for which there is no known cure;Whereas polio can leave survivors permanently disabled
			 from muscle paralysis of the limbs and occasionally leads to a particularly
			 difficult death through paralysis of respiratory muscles;Whereas polio was once one of the most dreaded diseases in
			 the United States, killing thousands of people annually in the late 19th and
			 early 20th centuries and leaving thousands more with permanent disabilities,
			 including the 32nd President of the United States, Franklin Delano
			 Roosevelt;Whereas severe polio outbreaks in the 1940s and 1950s
			 caused panic in the United States, as parents kept children indoors, public
			 health officials quarantined infected individuals, and the Federal Government
			 restricted commerce and travel;Whereas 1952 was the peak of the polio epidemic in the
			 United States, with more than 57,000 people affected, 21,000 of whom were
			 paralyzed and 3,000 of whom died;Whereas safe and effective polio vaccines, including the
			 inactivated polio vaccine (commonly known as “IPV”), developed in 1952 by Jonas
			 Salk, and the oral polio vaccine (commonly known as “OPV”), developed in 1957
			 by Albert Sabin, rendered polio preventable and contributed to the rapid
			 decline of the incidence of polio in the United States;Whereas, although the United States has been free from
			 polio since 1979, this preventable disease still needlessly lays victim to
			 children and adults in several countries where challenges, such as active
			 conflict and lack of infrastructure, impede access to vaccines;Whereas the Federal Government is the leading public
			 sector donor to the Global Polio Eradication Initiative and provides technical
			 and operational leadership to this global effort through the work of the
			 Centers for Disease Control and the United States Agency for International
			 Development;Whereas the eradication of polio is the highest priority
			 of Rotary International, a global association founded in 1905 in Chicago,
			 Illinois, that is now headquartered in Evanston, Illinois, and has more than
			 1,200,000 members in more than 170 countries;Whereas Rotary International and its members (commonly
			 known as “Rotarians”) have contributed more than $1,000,000,000 to, and
			 volunteered countless hours in, the global fight against polio;Whereas Rotary International, the World Health
			 Organization, the United States Government, the United Nations Children’s Fund
			 (commonly known as “UNICEF”), the Bill and Melinda Gates Foundation, and the
			 United Nations Foundation have joined together with national governments to
			 successfully reduce cases of polio by more than 99 percent since 1988, from
			 more than 350,000 reported cases in 1988 to 223 reported cases in 2012;Whereas polio was recently eliminated in India and is now
			 endemic only in Nigeria, Pakistan, and Afghanistan;Whereas terrorist and militant groups continue to target
			 and murder health care workers who seek to save the lives of children;Whereas the sanctity and neutrality of health care workers
			 must be respected, as these workers deliver the most basic of life-saving
			 interventions to children and communities;Whereas the recent polio outbreak in the Horn of Africa,
			 comprising Somalia, Ethiopia, and Kenya, continues to result in new cases of the disease,
			 exacerbating the protracted humanitarian crisis in the region and highlighting
			 the urgent need to finally eradicate polio before progress is lost;Whereas countries around the world are placing an
			 unprecedented emphasis on polio eradication, including by implementing
			 Emergency Action Plans to boost vaccination coverage in Nigeria, Pakistan, and
			 Afghanistan;Whereas the Global Polio Eradication Initiative has
			 developed the Polio Eradication and Endgame Strategic Plan 2013–2018 (referred
			 to in this preamble as the Endgame Strategy) to capitalize on
			 the opportunity to eradicate all polio disease;Whereas the Endgame Strategy also outlines a legacy
			 planning process to ensure that lessons learned in the effort to eradicate
			 polio, as well as the assets and infrastructure built in support of that
			 effort, are transitioned to benefit other development goals and global health
			 priorities, including the continued delivery of health services to the most
			 vulnerable children in the world;Whereas the global effort to eradicate polio is the
			 largest internationally coordinated public health effort in history, with a
			 network of over 20,000,000 volunteers worldwide; andWhereas the eradication of polio is imminently achievable
			 and will be a victory shared by all of humanity: Now, therefore, be itThat the Senate—(1)supports the
			 goals and ideals of World Polio Day;(2)commends the
			 international community and others for their efforts in vaccinating children
			 around the world against polio and for the tremendous strides made toward
			 eradicating the disease;(3)encourages and
			 supports the international community of governments and nongovernmental
			 organizations in remaining committed to the eradication of polio;(4)condemns the
			 deplorable actions of terrorist and militant groups that murder innocent health
			 care workers who are striving to save the lives of children around the
			 world;(5)urges the
			 international community of governments to strengthen the support and security
			 protection of health care workers who risk their lives to provide polio
			 vaccinations; and(6)encourages
			 continued commitment and funding by the United States Government and
			 international donors to the global effort to rid the world of polio.